Case 2:18-cv-16509-MCA-AME DAE M Ent hacked 08/14/19 Page 1 of 1 PagelD: 210

NEAL BRICKMAN, P.C,

420 LEXINGTON AVENUE, SUITE 2440
NEw YorK, NEW YORK 10170

NEAL BRICKMAN TELEPHONE:
JUDITH L. GOLDSBOROUGH (212) 986-6840
ETHAN Y, LEONARD

VIRGINIA A. REILLY TELECOPIER:
JASON A. STEWART , (212) 986-7691

August 13, 2019

VIA ECF

Honorable Madeline Cox Arleo

United States District Judge

District of New Jersey

Martin Luther King Building & U.S. Courthouse
50 Walnut Street, MLK4A

Newark, NJ 07101

Re: Case No. 2:18-cv-16509-MCA-LDW
Abell v. Pacira Pharmaceuticals, Inc., et al.

Dear Judge Arleo:

As you are aware our office represents the Plaintiff Reshma Abell, in the above-referenced
action. This letter is offered in response to the Court’s request with respect to the citizenship of the
respective remaining Individual Defendants (Kahr, Murphy, McLoughlin, Ciavoleila and Reiser).
Based upon information provided to our office by defense counsel, it is our understanding that
Individual Defendants Kahr, McLoughlin and Ciavolella reside in and therefore maintain
citizenship within the State of New Jersey; Individual Defendant Murphy resides in and therefore
maintains citizenship within the State of Pennsylvania and Individual Defendant Reiser resides in
and therefore maintains citizenship within the State of Vermont.

Based upon the Court’s Order dated July 31, 2019, the causes of action as and against the
named Individual Defendants Stack, Davis and Lehmann have been dismissed and thus are no
longer party to this action. Please let us know should the Court have any further inquiry in this
regard or if the Court requires any further information with respect to the citizenship of the
Individual Defendants.

Respectfully submitted,

s/ Neal Brickman

Neal Brickman (NB0874)

The Law Offices of Neal Brickman
420 Lexington Ave., Suite 2440
New York, New York 10170

(212) -986-6840

Attorney for Plaintiff Reshma Abell

 
